DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, U.S. Patent 7,188,635 in view of Erickson et al., U.S. Patent Application Publication 2005/0028854.
Regarding claim 1, Johnson discloses a hunting blind comprising: a floor (26) elevated above the ground; a plurality of outer walls (components 60; see Figures) extending from said floor and interconnected to form an enclosure (see Fig. 11, generally); and wherein at least a portion of one outer wall has an opening and a door (92) pivotally mounted to swing out and provide unobstructed entry to and exit from said enclosure, but does not disclose the door is pivotally mounted at its top.  Erickson teaches a hunting blind wherein the enclosure opening may pivot upwardly (paragraph 39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an upward swinging door for ease of access, as a user enters from beneath.
Regarding claim 2, Johnson discloses a hunting blind wherein said opening and door substantially span from the top to the bottom of said one outer wall (see Fig. 11).  
Regarding claim 8, Johnson discloses a hunting blind further comprising an observation window (66) in at least one of the door and outer walls.  
Regarding claim 11, Johnson discloses a hunting blind further comprising a self-supporting platform on which the floor is mounted (components 30, 50).  
Regarding claim 12, Johnson discloses a hunting blind further comprising a ladder (36) mounted on the self-supporting platform and extending substantially from the base of said self-supporting platform to said floor (Fig. 11).  
Regarding claim 15, Johnson discloses a hunting blind further comprising a roof (90) extending over said interconnected outer walls.  
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, U.S. Patent 7,188,635 in view of Erickson et al., U.S. Patent Application Publication 2005/0028854 and Frykman, U.S. Patent Application Publication 2004/0250481.
Regarding claim 3, the prior art discloses a hunting blind but does not disclose it is further comprising an actuator to assist pivoting movement of and positioning of said door away from its closed position.  Frykman teaches actuators (7) on an upwardly swinging door of a small one room construction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize actuators for the door for easier access since it will be opened from the bottom as modified.
Regarding claim 4, the prior art as modified discloses a hunting blind wherein said actuators are pneumatic shocks (paragraph 15 or Frykman), but does not specifically disclose they are pneumatic springs.  It would have been obvious to one having ordinary skill that the actuators would be pneumatic springs for ease of entry and exit into the blind.
Regarding claim 5, the prior art as modified discloses a hunting blind with an upwardly swinging door, but does not specifically disclose it is further comprising a locking apparatus at the base of the door.  Frykman teaches a locking apparatus (8) at the door base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a locking mechanism on the door to secure persons and items within the blind for safety reasons.
Regarding claim 6, the prior art as modified discloses a hunting blind but does not specifically disclose it is further comprising a handle on the side of the door facing the enclosure interior and positioned to facilitate closing of the door from the interior of the enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a handle on the door interior so that a user may effectively pull closed the door to ensure security or to exit the structure.
Regarding claim 7, the prior art discloses a hunting blind but does not disclose wherein said door overlaps the opening in said outer wall.  Frykman teaches a swinging door overlapping the entry opening (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a door which extends beyond the opening for extra protection from the elements.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, U.S. Patent 7,188,635 in view of Erickson et al., U.S. Patent Application Publication 2005/0028854 and Ridge, U.S. Patent Application Publication 2007/0033853.
Regarding claim 9, the prior art discloses a hunting blind but does not disclose it is further comprising an eave positioned over the top of the door to deflect rain.  Ridge teaches an eave above the door (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an eave to shield the interior from sun and precipitation when the door is opened.
Regarding claim 10, the prior art as modified discloses a hunting blind but does not specifically disclose wherein the door is pivotally mounted to the eave by hinges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the door hinges be pivotally mounted to the eave as both components are located adjacent near the top of the side wall (see Fig. 1). 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, U.S. Patent 7,188,635 in view of Erickson et al., U.S. Patent Application Publication 2005/0028854 and Prejean, U.S. Patent 5,009,283.
Regarding claim 13, the prior art discloses an elevated hunting blind but does not disclose it is further comprising apparatus for structurally connecting said blind to a preexisting tree.  Prejean teaches an apparatus for connecting an elevated hunting blind to either solely the support members or to a tree (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such an apparatus as the components used by Prejean to attach the structure to a tree to improve the stability of the structure.
Regarding claim 14, the prior art, as modified, discloses an elevated hunting blind further comprising a ladder (Johnson 36) supported by and extending from said floor to the ground adjacent the tree.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633